Leaking, Y. C.
I am unable to reach the conclusion contended for by complainant. It is clear that to relieve against the judgment in question the provisions of sections 64 and 86 of the General Corporation act must be extended beyond their terms and beyond *829any scope heretofore given to these sections by the adjudicated cases.
Had the evidence disclosed a concerted plan among the directors to protect this claim by permitting it to go to judgment and then to secure a receivership to prevent the procurement of other judgments, it would be difficult to distinguish the transaction in its inherent equality from a confessed judgment or a voluntary transfer of assets by way of preference, but I am compelled from the evidence to view the judgment as the legitimate result of selfish activity upon the part of the president, in behalf of his wife, involuntarily aided by a purposeless inaction upon the part of the remaining directors. The court of chancery cannot relieve against this unfortunate and unjust situation.
I will advise a decree dismissing the bill.